Exhibit 99.1 United States Short Oil Fund, LP Monthly Account Statement For the Month Ended December 31, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 1,273,290 Unrealized Gain (Loss) on Market Value of Futures (1,337,940) Interest Income 542 Total Income (Loss) $ (64,108) Expenses Investment Advisory Fee $ 7,063 Brokerage Commissions 1,207 NYMEX License Fee 269 Non-interested Directors' Fees and Expenses 54 Other Expenses 99,200 Total Expenses 107,793 Expense Waiver (97,434) Net Expenses $ 10,359 Net Gain (Loss) $ (74,467) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 12/1/09 $ 13,270,772 Net Gain (Loss) (74,467) Net Asset Value End of Period $ 13,196,305 Net Asset Value Per Unit (300,000 Units) $ 43.99 To the Limited Partners of United States Short Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended December 31, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Short Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
